Carley, Judge.
Judgment was entered on a jury verdict finding appellant guilty of motor vehicle theft and escape. After timely filing a notice of appeal to this court, appointed counsel, relying upon Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), requested permission to withdraw from the case on the ground that the appeal was wholly frivolous. In compliance with Anders, we have examined carefully the record and transcript and have determined that the appeal is, indeed, wholly frivolous. In view of the compliance with the Anders requirements, appellant’s counsel is granted permission to withdraw.
“Moreover, our review of the record in this case discloses no basis whatsoever for reversal of the trial court’s judgment. The transcript of the hearing at which appellant tendered his plea of guilty affirmatively demonstrates that appellant’s guilty plea was entered intelligently and voluntarily. See Purvis v. Connell, 227 Ga. 764 (182 SE2d 892) (1974). The judgment of the trial court must be affirmed.” Bowen v. State, 156 Ga. App. 47 (1980).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.